Laweence, Judge:
When the above-enumerated appeal for a re-appraisement was called for hearing, Government counsel moved to dismiss said appeal as untimely.
Section 501 of the Tariff Act of 1930 (19 U. S. C. § 1501), as amended by sections 25 and 39 of Public Law 773, 80th Congress, provides in part as follows:
* * * The decision of the appraiser shall be final and conclusive upon all parties unless a written appeal for a reappraisement is filed with or mailed to the United States Customs Court by the collector within sixty days after the date of the appraiser’s report, or filed by the consignee or his agent with the collector within thirty days after the date of personal delivery, or if mailed the date of mailing of written notice of appraisement to the consignee, his agent, or his attorney. * * *
It appears from the record before me that written notice of ap-praisement required by the statute was mailed to the consignee and that written appeal for a reappraisement was not mailed to this court until more than 120 days thereafter. Said appeal is, therefore, untimely and Government’s motion to dismiss is granted.
Judgment will be entered accordingly.